DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
AIHARA, JP 2005303809, teaches a method of reading a marker on a fiber optic connector, wherein a barcode reader (16) reads a barcode (14a) attached to a fiber optic connector (14) [0031] [0032]; extracting data contained in the marker [0031] [0032].
AIHARA does not teach or suggest a marker overlaid by an outer assembly, wherein the outer assembly is transparent to an illuminating light in a first spectral band; receiving a reflected light from the fiber optic connector, the reflected light including at least a portion of the illuminating light which was transmitted through a portion of the outer assembly overlaying the marker.
Therefore:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method of reading a marker on a fiber optic connector including an outer assembly that overlays the marker, comprising each of the following limitations:
Illuminating the fiber optic connector with an illuminating light in a first spectral band;
Receiving a reflected light from the fiber optic connector, the reflected light including at least a portion of the illuminating light which was transmitted through a portion of the outer assembly overlaying the marker;
Capturing an image of the fiber optic connector from the reflected light in the first spectral band; and
Extracting data contained in the marker from the image.
Regarding independent claim 10:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system comprising each of the following limitations:
a fiber optic connector including: an outer assembly having a portion that is transparent to an illuminating light in a first spectral band; a ferrule operatively coupled to the outer assembly; and a marker on the ferrule that defines one or more attributes of the fiber optic connector, the marker being located on a portion of the ferrule that is overlaid by the portion of the outer assembly which is transparent to the illuminating light; and a reader including: a light source configured to emit the illuminating light; an imaging device configured to receive a reflected light from the fiber optic connector, the reflected light including the portion of the illuminating light which was transmitted through the portion of the outer assembly that overlays the marker, and capture an image of the fiber optic connector in the first spectral band from the reflected light, and a computer configured to extract data contained in the marker from the image.
Independent claim 19 is allowed for substantially the same reasons as claim 10.
Claims 2-9, 11-18, and 20 depend from claims 1, 10, and 19, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876